Citation Nr: 1130298	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-27 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from January 1948 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The Veteran's low back disorder did not manifested until many years after service and is not shown by the evidence of record to be related to his active duty service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's letters, dated in May 2006 and December 2009, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim was re-adjudicated in a March and a July 2011 supplemental statement of the case.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran stated that he went on sick call twice as a result of low back symptoms from March 1963 to August 1965, which was not reflected in the service treatment records associated with his claims file.  As such, he claimed that his service treatment records were not 

complete.  However, other treatment records from this time period were associated with the claims file, and there was no official indication that the service treatment records associated with his claims file were incomplete.

Subsequent to the Board reopening the above captioned claim, the Veteran was provided a VA examination in February 2011.  A supplemental opinion from the February 2011 VA examiner was also obtained in June 2011.  The February 2011 VA examination with the June 2011 supplemental opinion adequately described the Veteran's low back disorder, and thoroughly addressed the salient etiological questions presented by the Veteran's claim.  As such, the Board finds that the Veteran has been provided an adequate examination for the purpose of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty service from January 1948 to February 1968.  In March 2006, the Veteran submitted a claim to reopen the issue 

of entitlement to service connection for a low back disorder.  In January 2011, the Board reopened the claim and remanded it for further development.  Specifically, the Board directed the RO to afford the Veteran a VA examination to ascertain whether his low back disorder was incurred in or due to his active duty service.  The Board directed the RO to request that the VA examiner consider the Veteran's lay statements when rendering any etiological opinion.  In February 2011, the Veteran underwent a VA examination.  In May 2011, the Board found that the February 2011 VA examination was inadequate because the examiner did not address the Veteran's lay statements.  In June 2011, the RO obtained a supplemental opinion from the February 2011 VA examiner wherein the Veteran's statements were considered.  As such, the Board finds that the RO substantially complied with the directives of the January and May 2011 remand directives.  As such, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  After the RO obtained the June 2011 supplemental opinion, the Veteran's claim was denied in a July 2011 supplemental statement of the case.  The Veteran's claim has been remitted to the Board for further appellate review.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

According to a September 1961 treatment report, the Veteran complained of a three day history of a low back strain, worse when straightening, with the right side of the 

back worse than left side.  The Veteran reported that the low back strain was first present when he awoke in the morning; no trauma was reported.  The diagnosis was right lumbar paravertebral muscle spasm.  The Veteran was instructed to apply heat, get flat rest, and exercise.

According to an August 1962 annual examination, the Veteran's "low back strain" occurred in September 1961 and "responded to conservative therapy."  The Veteran's spine and musculoskeletal system were deemed normal pursuant to a contemporaneous clinical examination.

In April 1964, the Veteran underwent an examination to ascertain his fitness prior to a flying classification.  The Veteran did not complain of or receive treatment for a low back disorder.  Further, the Veteran's spine and musculoskeletal system were deemed normal as a result of a clinical examination.  The Veteran also completed a contemporaneous report of medical history, which did not include any reference to or complaint of low back symptoms.  

In July 1966, the Veteran underwent an annual flying examination.  The Veteran's spine and musculoskeletal system were deemed normal as a result of a clinical examination.  He did not complain of or receive treatment for a low back disorder.  Significantly, the Veteran contemporaneously completed a report of medical history.  Therein, the Veteran specifically denied then having or ever having "recurrent back pain."

His July 1967 annual flying examination showed no significant interval history since the July 1966 examination, beyond left otitis externa.  Further, a clinical examination demonstrated that the Veteran's spine and musculoskeletal system were clinically normal.

In August 1967, upon the Veteran's retirement from military service, he underwent a physical examination.  A clinical evaluation showed that his spine and musculoskeletal system were normal.  Further, he did not complain of or report he 

received treatment for low back symptoms.  Significantly, the Veteran again denied then having or ever having "recurrent back pain" in a contemporaneous report of medical history.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease or injury inservice there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity inservice is not adequately supported, then a showing of continuity after service separation is required to support the claim.  Id.

As demonstrated above, the Veteran received a one-time treatment in September 1961 for right lumbar paravertebral muscle spasm.  The Veteran served on active duty for six years following this diagnosis, during which he did not complain of or receive treatment for a low back disorder or symptoms thereof.  Significantly, during that six year period, the Veteran twice denied having recurrent back pain, and four clinical examinations were normal with respect to his spine and musculoskeletal system.  Further, upon retirement from military service, the clinical examination demonstrated that his spine and musculoskeletal system were normal.  Consequently, the Board finds that the Veteran did not experience a chronic inservice low back disorder.  The evidence of record did not include the required combination of manifestations sufficient to identify the disease or disorder or sufficient observation to establish chronicity at the time.  Id.  As such, the evidence of record must demonstrate a continuity of post-service symptomatology, from the time of his service separation until the present, in order to support his service connection claim.  Id.

According to a March 1975 VA treatment record, the Veteran reported a two year history of chronic low back pain, which he stated was originally diagnosed as "nerves."  He complained of "some" tenderness over his right sacroiliac joint area, 

with no specific radiation.  The Veteran demonstrated good trunk mobility and maintained good sleeping posture while at home.  The Veteran was instructed to apply moist heat to the tender area and to perform exercises on a daily basis.  A follow-up note, dated in April 1975, demonstrated that the Veteran was treated 14 times between March 14 and April 3, 1975.  The Veteran reported that his back was "much better" and that he would continue to apply moist heat and perform exercises as instructed.

In October 1976, the Veteran underwent a VA examination.  Therein, the Veteran stated that his only complaints were a hearing problem, legs "itching a lot," and nervousness.  The Veteran denied any other serious illness or injury.

In November 1978, the Veteran reported a 24 to 48 hour history of lower left back pain; he denied a previous history of symptoms.  The assessment was lumbar strain.  In December 1978, the Veteran reported that his back pain had resolved.  However, a VA outpatient treatment record dated later in December 1978 demonstrated that the Veteran complained of "occasional" back pain, but that the pain did not bother him.  No diagnosis of a low back disorder was rendered.

In January and February 2007, the Veteran submitted statements wherein he asserted that he was treated for back problems and went on sick call on at least two occasions from March 1963 to August 1965.

In January 2010, the Veteran submitted a statement wherein he claimed that he continuously experienced low back symptoms during his active duty service and thereafter.  He did not elaborate as to the circumstances giving rise to such symptoms or the timing of their onset.

In February 2011, the Veteran underwent a VA examination to ascertain the presence of a low back disorder and, if any, the severity and etiology thereof.  During the examination, the Veteran asserted that he injured his back during his active duty service when he backed up against a toolbox.  He claimed that he went to sick call and was treated conservatively.  The Veteran reported that he 

experienced back pain since this inservice incident.  After the Veteran reported his current symptoms, a thorough physical examination was administered.  A contemporaneous radiological examination revealed good alignment of his lumbar vertebra, and a slight "roughening" of the sacroiliac joints, bilaterally.  There were partial compressions at T12 and L1 that were deemed "probably" secondary to bone density changes.  The Veteran's vertebral body heights were otherwise well maintained, with mild to moderate intervertebral disc space narrowing at all levels, and bridging early osteophytes at L2-L3 and L3-L4.  Ultimately, the diagnosis was degenerative joint disease of the lumbar spine.  The examiner then opined:

The service treatment records shows [sic] that the Veteran was treated for low back strain in [September 1961].  He was seen for a back pain for 3 days.  He was diagnosed with lumbar paravertebral muscle spasm.  The Veteran was treated with heat, rest, and exercise.  The Veteran's annual flying physical on [August 15, 1967] reported that the Veteran was treated for a low back pain in [September 1961] and it responded to conservative treatment.  There is no other evidence that the Veteran was treated a back condition in the military.  The chronicity of the lumbar spine condition is not established in the military.  There is no evidence that the Veteran was treated for a back condition until 1975.  The chronicity of the back condition is not established within 5 years of this discharge from the military.  Therefore, is it this examiner's opinion that it is less likely than not that the Veteran's lumbar spine condition is secondary to his one-time treatment in the military.

In June 2011, the same VA examiner reviewed the Veteran's claims file and provided the following supplemental opinion:

Although, the Veteran reported that he continuously experienced low back pain since 1961, there are [sic] no documented evidence in the [service treatment records] that the [V]eteran continued to receive treatments for a low back condition in the military.  The worsening of the symptoms would most likely require the [V]eteran to seek medical treatment.  Medical opinion is based on documented medical evidence.  There are [sic] no documentation available that the [V]eteran was treated for a chronic low back condition in the military or within 5 years of his discharge from the military.  There are [sic] no documented evidence of a trauma, injury, or fracture in the military that can lead to degenerative disc disease.  Therefore, it is this examiner[']s opinion that it is less likely than not that the [V]eteran's current diagnosis of degenerative disc disease is secondary to the one time treatment in the military.

Based upon a longitudinal review of the claims file, the Board finds that the post-service evidence of record did not demonstrate a continuity of symptoms associated with a low back disorder, spanning from the Veteran's retirement from service to the present.  38 C.F.R. § 3.303(b).  The first post-service evidence of record demonstrating complaints of or treatment for symptoms associated with a low back disorder was dated in March 1975, more than seven years after his service retirement.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Even accepting the Veteran's assertion that he experienced a two year history of low back symptoms before the March 1975 treatment, this still represents an approximately five-year gap after his service retirement.  Id.  Consequently, the Board finds that the post-service evidence of record did not support the Veteran's assertion that he experienced a continuity of post-service low back symptoms.  As such, the claim must be denied.  38 C.F.R. § 3.303(b).

During the pendency of this appeal, however, the Veteran asserted that the onset of his low back disorder was during his active duty service and that he continuously experienced symptoms since then.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his post-service symptoms.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that certain disabilities are not conditions capable of lay diagnosis).

In January 2010, the Veteran asserted that he continuously experienced low back symptoms during and after his active duty service.  As discussed above, the Veteran's service treatment records demonstrated that he complained of a three day history of a low back strain in September 1961.  At that time, the Veteran reported that he woke up in the morning with low back symptoms; he did not report any trauma.  The diagnosis was right paravertebral muscle spasm, which was treated conservatively.  For approximately six years thereafter, the Veteran served on active duty without demonstrated complaints of or treatment for a low back disorder.  

Significantly, after September 1961, the Veteran twice denied experiencing recurrent back pain, including during his retirement examination in August 1967.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Moreover, a clinical examination upon retirement demonstrated no low back or other musculoskeletal abnormalities.  The first post-service evidence of record demonstrating complaints of or treatment for a low back disorder was dated in March 1975.  On that occasion, the Veteran reported that the onset of his low back pain was two years prior, marking sometime in 1973.  Even accepting the Veteran's assertion as true, this still represents an approximately five-year gap between the Veteran's service retirement and his first instance of post-service symptoms.  During the February 2011 VA examination, the Veteran asserted that he injured his back during his active duty service by backing into a toolbox.  Based on the totality of the evidence, the Board finds that the Veteran's assertion that he had experienced symptoms of a low back disorder since September 1961, inconsistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran's retrospective report of continuous symptoms during and after his active duty service is contradicted by the evidence of record.  Specifically, the Veteran denied recurrent back pain in both July 1966 and August 1967.  Id.  Further, the Veteran's spine and musculoskeletal system were consistently deemed normal pursuant to inservice clinical examinations dated after September 1961, to include upon his service retirement.  Additionally, in March 1975, the Veteran reported a 1973 onset of low back symptoms.  Moreover, in February 2011, the Veteran reported that inservice trauma was the etiology of his low back disorder, which conflicted with his September 1961 report of waking up with low back symptoms.  Accordingly, the Board finds that the evidence of record does not demonstrate a continuity of symptoms of a lumbar spine disorder since September 1961 or since the Veteran's service retirement and, thus, the claim must be denied.  38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that his low back disorder is related to his active duty service or an event therein, the Board finds that as a layperson his 

statements are not competent evidence on matters of a medical nature.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of record did not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent medical opinions.  Id.; Jandreau, 492 F.3d at 1377.  Consequently, lay assertions of etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent opinion of record addressing whether the Veteran's low back disorder was incurred in or were due to his active duty service, was the VA examiner's February 2011 opinion, with a June 2011 supplemental opinion, which was negative to the Veteran's claim.  

In May 2000, J.H.L., M.D., submitted a letter in support of the Veteran's service connection claim.  Therein, Dr. J.H.L. opined that the Veteran's lower back pain "could possibly be a result of problems which started while on active duty."  Dr. J.H.L. did not rendered a diagnosis of a specific low back disorder beyond "lower back pain."  Regardless, medical opinions couched in terms of "could" or "possibly" are too speculative to establish service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  As such, the Board finds that Dr. J.H.L.'s May 2000 letter does not provide the required degree of medical certainty to be probative evidence.  See Bloom v. West, 12 Vet. App. 185 (1999) (finding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the degree of certainty required for medical nexus evidence).

Thus, in the absence of competent and credible evidence that the Veteran's current low back disorder is related to his active duty service, the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for a back disorder is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


